                                               Case 20-10077                  Doc 2     Filed 01/24/20        Page 1 of 10
NCMB Chapter 13 Plan (1/1/20)

                                                                           UNITED STATES BANKRUPTCY COURT
                                                                          MIDDLE DISTRICT OF NORTH CAROLINA

 Fill in this information to identify your case:


 Debtor 1:               Brandon                                Maurice                   Martin                          Check if this is an amended plan,
                         First Name                             Middle Name               Last Name                    and list below the sections of the
                                                                                                                       plan that have changed.
 Debtor 2:
 (Spouse, if filing)     First Name                             Middle Name               Last Name

 Case Number:
 (If known)

 SSN# Debtor 1: XXX-XX-                     xxx-xx-2831

 SSN# Debtor 2: XXX-XX-



                                                                                 CHAPTER 13 PLAN


 Section 1:           Notices.

To Debtors: This form sets out options that may be appropriate in some cases, but the presence of an option on this form does not indicate that
the option is appropriate in your circumstances. Plans that do not comply with Local Rules and judicial rulings may not be confirmable. You must
check each box that applies in § 1.1 and 1.3 below. If an item is checked as “Not Included” or if both boxes are checked, the provision will be
ineffective if set out later in the plan.

 1.1          A limit on the amount of a secured claim, set out in Section 4, which may result in a                Included                Not Included
              partial payment or no payment at all to the secured creditor.
 1.2          Avoidance of a judicial lien or nonpossessory, nonpurchase money security interest will                                      Not Included
              be done by separate motion or adversary proceeding.
 1.3          Nonstandard provisions set out in Section 9                                                          Included                Not Included


To Creditors: Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

You will need to file a proof of claim in order to be paid under any plan. Official notice will be sent to Creditors, which will provide the name and
address of the Trustee, the date and time of the meeting of creditors, and information regarding the filing of proofs of claim.

You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have an attorney, you
may wish to consult one. If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection
to confirmation at least seven days before the date set for the hearing on confirmation. You will receive notification from the Bankruptcy Court of
the date set for the hearing on confirmation. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is
filed. See Bankruptcy Rule 3015.

 Section 2:           Payments.

2.1 Plan length. The applicable commitment period is:
            36 Months

                  60 Months

2.2 Payments. The Debtor will make payments to the Trustee as follows:

        $2,085.00 per Month for an estimated 60 month(s)

        Additional payments               NONE

APPENDIX D                                                                            Chapter 13 Plan                                         Page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
                                               Case 20-10077          Doc 2       Filed 01/24/20          Page 2 of 10


      The Debtor shall commence payments to the Trustee within thirty (30) days from the date the petition was filed. If fewer than 60 months of
      payments are specified, additional monthly payments will be made to the extent necessary to pay creditors as specified in this plan.

2.3 Liquidation value.

      a.      The amount that allowed priority and non-priority unsecured claims would receive if assets were liquidated in a Chapter 7 case, after
             allowable exemptions, is estimated to be $ 0.00 .

      b.       Classes of unsecured claims are established, if necessary, based on liquidation value requirements as follows:

             Class            - Allowed unsecured claims of          with a liquidation value requirement of $        .

             Class            - Allowed unsecured claims of          with a liquidation value requirement of $        .

             Class            - Allowed joint unsecured claims of         with a liquidation value requirement of $       .

      c.     Due to liquidation value requirements, interest at              per annum will be paid to allowed priority and non-priority unsecured claims as
             provided below:

                  Interest to all allowed priority and non-priority unsecured claims.

                  Interest to allowed priority and non-priority claims in Class         .

 Section 3:           Fees and Priority Claims.

3.1 Attorney fees.

          The Attorney for the Debtor will be paid the presumptive base fee of $ 4,500.00 . The Attorney has received $                      300.00            from the
        Debtor pre-petition and the remainder of the fee will be paid monthly by the Trustee as funds are available.

           The Attorney for the Debtor will be paid a reduced fee of $      . The Attorney has received $                 from the Debtor pre-petition and
        the remainder of the fee will be paid monthly by the Trustee as funds are available.

             The Attorney for the Debtor will file an application for approval of a fee in lieu of the base fee.

3.2 Trustee costs. The Trustee will receive from all disbursements such amount as approved by the Court for payment of fees and expenses.

3.3 Priority Domestic Support Obligations (“DSO”).

        a.        None. If none is checked, the rest of Section 3.3 need not be completed or reproduced.


3.4 Other priority claims to be paid by Trustee.

        a.        None. If none is checked, the rest of Section 3.4 need not be completed or reproduced.

        b.        To Be Paid by Trustee

                           Creditor                                                                          Estimated Priority Claim
 Alamance County Tax Collector                                                                                                                                   $0.00
 Burlington Tax Department                                                                                                                                       $0.00
 Internal Revenue Service                                                                                                                                        $0.00
 North Carolina Department of Revenue                                                                                                                            $0.00

 Section 4:           Secured Claims.

4.1 Real Property – Claims secured solely by Debtor’s principal residence.

        a.        None. If none is checked, the rest of Section 4.1 need not be completed or reproduced.
        b.        Maintenance of payments and cure of default.


Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
                                               Case 20-10077                     Doc 2     Filed 01/24/20            Page 3 of 10

              Installment payments on the claims listed below will be maintained and any arrearage will be paid in full. Proofs of claim should reflect
              arrearage amounts through the petition date. For claims being paid by the Trustee, the Trustee will commence disbursements of
              installment payments the month after confirmation. Any filed arrearage claim will be adjusted to include post-petition installment
              payments through the month of confirmation.

              Amounts stated on a filed proof of claim, and as adjusted to include post-petition payments through the month of confirmation, will
              control over any contrary amounts listed below for the installment payment and the arrearage. Additionally, the Trustee will adjust the
              installment payment in accordance with any Notice of Mortgage Payment Change filed under Bankruptcy Rule 3002.1.

              The Trustee is authorized to pay any post-petition fee, expense, or charge for which notice is filed under Bankruptcy Rule 3002.1 if no
              objection is filed to such fee, expense, or charge.

             Creditor                                    Address of Residence                         Current     Installment          Estimated         If Current,
                                                                                                        Y/N        Payment             Arrearage           Indicate
                                                                                                                                       Amount on         by Debtor
                                                                                                                                      Petition Date     or Trustee
 PHH Mortgage                       Principal Residence: 106 Gideon Place                         N                 $1,285.93              $16,700.00 Trustee
 Services                           Burlington, NC 27217 Alamance County
                                    Value: Tax Value

        c.        Claims to be paid in full by Trustee.

             Creditor                Address of Residence                   Estimated                  Monthly                  Monthly                    Interest
                                                                              Claim                    Payment                   Escrow                      Rate
                                                                                                                                Payment
 -NONE-

        d.        Request for valuation to treat claims as secured to the value of the property and any amount in excess as unsecured. This will be
              effective only if the applicable box in Section 1.1. of this plan is checked.

         Creditor                    Address of                       Value of           Amount of               Amount               Monthly                 Interest
                                     Residence                       Residence             Claims                   of                Payment                   Rate
                                                                                          Senior to              Secured                 to
                                                                                         Creditor's               Claim               Creditor
                                                                                            Claim
 -NONE-

4.2 Real Property – Claims secured by real property other than by Debtor’s principal residence AND claims secured by Debtor’s principal
     residence and additional collateral.

        a.        None. If none is checked, the rest of Section 4.2 need not be completed or reproduced.


4.3 Personal property secured claims.

        a.        None. If none is checked, the rest of Section 4.3 need not be completed and reproduced.

        b.        Claims secured by personal property to be paid in full.

             Creditor                        Collateral                     Estimated                  Monthly             Interest       Adequate             Number of
                                                                              Claim                    Payment               Rate         Protection           Adequate
                                                                                                                                           Payment             Protection
                                                                                                                                                               Payments
 -NONE-

        c.         Claims secured by personal property excluded from 11 U.S.C. § 506 being either (i) incurred within 910 days before the petition date
               and secured by a purchase money security interest in a motor vehicle acquired for personal use of the Debtor, or (ii) incurred within one
               (1) year of the petition date and secured by a purchase money security interest in any other thing of value. The filed claim must include
               documentation to show exclusion from 11 U.S.C. § 506 in order to be paid in full.




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                                               Case 20-10077                      Doc 2      Filed 01/24/20         Page 4 of 10

             Creditor                        Collateral                     Estimated                   Monthly          Interest        Adequate             Number of
                                                                              Claim                     Payment            Rate          Protection           Adequate
                                                                                                                                          Payment             Protection
                                                                                                                                                              Payments
 -NONE-

        d.         Request for valuation to treat claims as secured to the value of the collateral and any amount in excess as unsecured. This will be
               effective only if the applicable box in Section 1.1 of this plan is checked.

      Creditor             Estimated             Collateral          Value of       Amount of    Amount of          Monthly         Interest   Adequate          Number
                           Amount of                                 Collateral       Claims   Secured Claim        Payment           Rate     Protection           of
                           Total Claim                                               Senior to                                                  Payment         Adequate
                                                                                    Creditor's                                                                  Protection
                                                                                       Claim                                                                    Payments
 Crescent                   $24,830.00 2017                          $12,750.00           $0.00 $12,750.00             $250.96       6.75%       $127.50
 Bank & Trust                          Hyundai
                                       Sonata
                                       40,000
                                       miles
                                       Value:
                                       90%
                                       NADA
                                       Retail
 Schewel                     $2,225.80 Living                          $300.00             $0.00        $300.00         $10.00       6.75%            $0.00
 Furniture                             Room Set
 Company,
 Inc.

        e.        Maintenance of payments and cure of default.

              Installment payments on the claims listed below will be maintained and any arrearage will be paid in full. Proofs of claim should reflect
              arrearage through the petition date. For claims being paid by the Trustee, the Trustee will commence disbursements of installment
              payments the month after confirmation and any filed arrearage claims will be adjusted accordingly. Amounts stated on a proof of claim
              as adjusted to include post-petition payments through the month of confirmation, will control over any contrary amounts listed below
              for the installment payment and the arrearage.

               Creditor                                 Collateral                        Installment             Estimated Arrearage           Pre-Confirmation
                                                                                           Payment                Amount on Petition           Adequate Protection
                                                                                                                         Date                       Payments
 -NONE-

The Debtor requests that the Court determine the value of the secured claims listed as set forth in Sections 4.1.d, 4.2.d, and 4.3.d as applicable.
For each non-governmental secured claim listed above, the Debtor states that the value of the secured claim should be set out in the column
headed Amount of Secured Claim. For secured claims of governmental units only, unless otherwise ordered by the Court, the value of a secured
claim listed in a proof of claim filed in accordance with the Bankruptcy Rules controls over any contrary amount listed above. For each listed claim,
the value of the secured claim will be paid in full with interest at the rate stated above.

The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim under Section 6 of this plan.
If the amount of a creditor’s secured claim is listed above as having no value, the creditor’s allowed claim will be treated in its entirety as an
unsecured claim under Section 6 of this plan. Unless otherwise ordered by the Court, the amount of the creditor’s total claim listed on the proof of
claim controls over any contrary amounts listed in Section 4.

The holder of any claim listed in Section 4 as having value in the column headed Amount of Secured Claim will retain the lien on the property
interest of the Debtor or the estate until the earlier of:

      (a) payment of the underlying debt determined under non-bankruptcy law, or

      (b) discharge of the underlying debt under 11 U.S.C. § 1328, at which time the lien will terminate and be released by the creditor.

 Section 5:           Collateral to be Surrendered.

        a.        None. If none is checked, the rest of Section 5 need not be completed or reproduced.


Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                                               Case 20-10077                 Doc 2       Filed 01/24/20          Page 5 of 10

        b.        The Debtor proposes to surrender to each creditor listed below the collateral that secures the creditor’s claim.

             Upon timely filing of a claim evidencing a non-avoidable lien, the Debtor will surrender the collateral in satisfaction of the secured claim,
             and the stay under 11 U.S.C. § 362(a) will be terminated as to the collateral only and the stay under § 1301 will be terminated in all
             respects effective upon confirmation of this plan. Effective upon confirmation the creditor will be allowed a period of 120 days for
             personal property and a period of 180 days for real property to file a documented deficiency claim. Any allowed unsecured claim
             resulting from disposition of the collateral will be treated as an unsecured claim under Section 6.

                                            Creditor                                                            Collateral to be Surrendered


 Bridgecrest Credit Company, LLC                                                         2014 Nissan Altima 80,000 miles
                                                                                         Value: 90% NADA Retail

 Section 6:           Nonpriority Unsecured Claims.

6.1 Nonpriority unsecured claims not separately classified.

        Allowed nonpriority unsecured claims will be paid pro rata with payments to commence after priority unsecured claims are paid in full. There
        is no requirement for a distribution to nonpriority unsecured claims except as provided in Section 2.3 or 6.

        a.      The minimum sum of $                      will be paid pro rata to nonpriority unsecured claims due to the following:

                             Disposable Income

                             Other

        b.      Allowed non-priority unsecured claims will be paid in full with interest at                % per annum due to all disposable income not being
                     applied to the plan payment.

6.2 Separately classified nonpriority unsecured claims.


        a.      None. If none is checked, the rest of Section 6.2 need not be completed or reproduced.

        b.      Allowed nonpriority unsecured homeowner association (HOA) claims are separately classified as follows:

                                    Bedford Hills HOA                HOA - The Debtor will pay homeowner association dues directly.

                                         HOA - The Trustee will disburse monthly payments of $        beginning the month after confirmation. The
                                         post-petition dues through the month of confirmation will be paid in full at the rate of $   per month. Pre-petition
                                         arrearage will be an unsecured claim unless the proof of claim includes evidence of a lien.

        c.      Allowed nonpriority unsecured claims, other than HOA claims, listed below are separately classified.

               Creditor                    Basis for Separate Classification (Include Name and         Estimated Claim             Monthly                 Interest
                                                   Address of Co-Debtor, if Applicable)                                            Payment                  Rate (If
                                                                                                                                                          applicable)
 -NONE-

 Section 7:           Executory Contracts and Unexpired Leases.


        a.        None. If none is checked, the rest of Section 7 need not be completed or reproduced.


 Section 8:           Local Standard Provisions.

8.1 a. The Trustee shall collect and disburse payments in accordance with the plan.
     b. Proofs of claim must be filed to receive disbursements pursuant to the plan. Any claim to be paid as secured must contain evidence of a
         properly perfected lien on property of the estate. If a claim is listed as secured and the creditor files an unsecured claim, the claim will be
         treated as unsecured.

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
                                               Case 20-10077         Doc 2     Filed 01/24/20          Page 6 of 10

        c. Any creditor holding an allowed secured claim and to whom the Debtor is surrendering property under the order confirming plan is
            granted relief from the automatic stay as to the property and relief from any co-debtor stay so the creditor may obtain possession and
            liquidate the property. Any net proceeds, after payment of liens and costs of liquidation, are to be forwarded to the Trustee.
        d. All payments being made by the Trustee on any claim secured by real or personal property shall terminate upon the lifting of the
            automatic stay with respect to the affected property.
        e. Notwithstanding the allowance of a claim as secured, all rights under Title 11 to avoid liens or transfers are reserved and confirmation of
            the plan is without res judicata effect as to any action to avoid a lien or transfer.
        f. Notwithstanding 11 U.S.C. § 1327(b), all property of the estate as specified by 11 U.S.C. §§ 541 and 1306 shall continue to be property of
            the estate following confirmation until the earlier of discharge, dismissal, or conversion of the case.
        g. Confirmation of the plan shall not prejudice the right of the Debtor or Trustee to object to any claim.
        h. The Debtor must promptly report to the Trustee and must amend the petition schedules to reflect any significant increases in income and
            any substantial acquisitions of property such as inheritance, gift of real or personal property, or lottery winnings.

8.2 THE FOLLOWING ADDITIONAL PROVISIONS ARE APPLICABLE TO THE HOLDER OR SERVICER (“HOLDER”) OF A CLAIM SECURED BY A DEED OF
     TRUST, A MORTGAGE OR SECURITY INTEREST IN REAL PROPERTY, OR A MOBILE HOME THAT IS THE DEBTOR’S PRINCIPAL RESIDENCE:

        a. The Holder, upon confirmation, is precluded from imposing late charges or other default related fees based solely on pre-confirmation
           default.

        b. If the Trustee is disbursing ongoing monthly installment payments, the Holder must apply each ongoing payment to the month in which
           the payment is designated.

        c. For any loan with an escrow account, the Holder must prepare and must send an escrow analysis annually to the Debtor, the Trustee and
           the Debtor’s attorney. The first escrow analysis must be filed with the proof of claim in accordance with Bankruptcy Rule 3002.1. The
           escrow analysis should not include any amounts that were included or should have been included in the arrearage claim.

        d. The Holder shall continue to send monthly statements to the Debtor in the same manner as existed pre-petition and such statements will
           not be deemed a violation of the automatic stay.

        e. The Holder is required, upon request, to provide account information to the Trustee within 21 days of the request and failure to provide
           a timely response may result in an order requiring the Holder to appear and show cause as to why Holder should not be sanctioned for
           failure to comply.

        f. Nothing herein shall modify Holder’s responsibilities under Bankruptcy Rule 3002.1.

        g. Unless the Court orders otherwise, an order granting a discharge in the case shall be a determination that all pre-petition and
           post-petition defaults have been cured and the account is current and reinstated on the original payment schedule under the note and
           security agreement as if no default had ever occurred.
        h. PENALTY FOR FAILURE OF HOLDER TO COMPLY WITH THE REQUIREMENTS OUTLINED IN BANKRUPTCY RULE 3002.1.
           Without limitation to the Court’s authority to afford other relief, any willful failure of the Holder to credit payments in the manner
           required by Bankruptcy Rule 3002.1 or any act by the creditor following the entry of discharge to charge or collect any amount incurred or
           assessed prior to the filing of the Chapter 13 Petition or during the pendency of the Chapter 13 case that was not authorized by the order
           confirming plan or approved by the Court after proper notice, may be found by the Court to constitute contempt of Court and to be a
           violation of 11 U.S.C. § 524(i) and the injunction under 11 U.S.C. § 524(a)(2).

 Section 9:           Nonstandard Plan Provisions.

             a.                 None. If none is checked, the rest of Section 9 need not be completed or reproduced.


By filing this document, the Debtor(s), if not represented by an Attorney, or the Attorney for Debtor(s) certify(ies) that the wording and order of
the provisions in this Chapter 13 Plan are identical to those contained in NCMB Chapter 13 Plan, other than any nonstandard provisions
included in Section 9.

Signature(s):

If the Debtor(s) do not have an Attorney, the Debtor(s) must sign below; otherwise the Debtor(s) signatures are optional. The Attorney for the
Debtor(s), if any, must sign below.


 /s/ Tommy S. Blalock, III                                                        Date:   January 24, 2020
 Tommy S. Blalock, III 26467
 Signature of Attorney for Debtor(s)

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
                                               Case 20-10077         Doc 2   Filed 01/24/20   Page 7 of 10


 Address:              620 Green Valley Road
                       Suite 209
                       Greensboro, NC 27408
 Telephone:            (336) 274-2343
 State Bar No:         26467 NC




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                           Best Case Bankruptcy
                                               Case 20-10077             Doc 2        Filed 01/24/20      Page 8 of 10

                                                                     UNITED STATES BANKRUPTCY COURT
                                                                      Middle District of North Carolina

 In re: Brandon Maurice Martin                                                    )        Case No.
                                                                                  )
        106 Gideon Place                                                          )
                         (address)                                                )
        Burlington NC 27217-0000                                                  )        CHAPTER 13 PLAN
 SS# XXX-XX- xxx-xx-2831                                                          )
 SS# XXX-XX-                                                                      )
                                                                                  )
                                          Debtor(s)                               )

                                                                          CERTIFICATE OF SERVICE

The undersigned certifies that a copy of the plan was served by first class mail, postage prepaid , to the following parties at their respective
addresses:

Reid Wilcox
Clerk of Court
U.S. Bankruptcy Court
Middle District of North Carolina
P.O. Box 26100
Greensboro, NC 27402
Anita Jo Kinlaw Troxler
Chapter 13 Trustee
Greensboro Division
Post Office Box 1720
Greensboro, NC 27402-1720

 Aaron's Sales & Lease Ownership, Inc.
 Attn: Officer/Managing Agent
 400 Chastain Center Blvd., NW Suite 450
 Kennesaw, GA 30144
 Alamance County Tax Collector
 124 W. Elm Street
 Graham, NC 27253
 American Infosource, LP
 4515 N. Santa Fe Avenue
 Oklahoma City, OK 73118
 AT&T Corp by American Infosource
 4515 N. Santa Fe Avenue
 Oklahoma City, OK 73118
 AT&T Mobility II LLC
 c/o AT&T Services, Inc.
 One AT&T Way, Suite 3A104
 Bedminster, NJ 07921
 Atlas Acquisitions, LLC
 294 Union Street
 Hackensack, NJ 07601
 Bedford Hills Homeowners Association Inc
 c/o Association Management Group, Inc.
 PO Drawer10265
 Greensboro, NC 27404
 Bridgecrest Credit Company, LLC
 Attn: Officer or Managing Agent
 7300 E. Hampton Avenue, Suite 101
 Mesa, AZ 85209-2234
 Bridgecrest Credit Company, LLC
 PO Box 29018
 Phoenix, AZ 85038
 Burlington Tax Department
 237 West Maple Avenue
 Burlington, NC 27215
 Capital One Bank USA, NA
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                                               Case 20-10077         Doc 2   Filed 01/24/20   Page 9 of 10

 P.O. Box 30281
 Salt Lake City, UT 84130-0281
 Credit One Bank
 P.O. Box 98873
 Las Vegas, NV 89193
 Crescent Bank & Trust
 Attn: Officer of the Institution
 P.O. Box 61813
 New Orleans, LA 70161-1813
 Crescent Bank & Trust
 Attn: Officer of the Institution
 1100 Poydras Street, Suite 100
 New Orleans, LA 70163
 Diontae Martin
 106 Gideon Place
 Burlington, NC 27217
 DirecTV, LLC by American InfoSource LP
 4515 N. Santa Fe Avenue
 Oklahoma City, OK 73118
 First Premier Bank
 3820 N. Louise Avenue
 Sioux Falls, SD 57107
 Internal Revenue Service
 PO Box 7346
 Philadelphia, PA 19101-7346
 LVNV Funding, LLC
 c/o Resurgent Capital Services
 P.O. Box 10587
 Greenville, SC 29603
 Mariner Finance
 1803 S. Church Street
 Burlington, NC 27215
 Mariner Finance North Carolina, Inc.
 Attn: Officer/Managing Agent
 8211 Town Center Drive
 Nottingham, MD 21236-5904
 Michael C. Taliercio
 Black, Slaughter & Black, P.A.
 PO Box 41027
 Greensboro, NC 27404
 Monterey Financial Services
 c/o Merchants Credit Solutions
 P.O. Box 3664
 Tustin, CA 92781
 Navient Solutions, LLC
 U.S. Dept. of Education Loan Services
 P.O. Box 9635
 Wilkes Barre, PA 18773-9635
 North Carolina Department of Revenue
 PO Box 1168
 Raleigh, NC 27640
 NPRTO South-East, LLC
 Progressive Leasing
 256 West Data Drive
 Draper, UT 84020
 PHH Mortgage Services
 1 Mortgage Way, Mail Stop SV-22
 Mount Laurel, NJ 08054
 Schewel Furniture Company
 2290 N. Church Street
 Burlington, NC 27217
 Schewel Furniture Company, Inc.
 Attn: Officer/Managing Agent
 PO Box 6120
 Lynchburg, VA 24505-6120

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                           Best Case Bankruptcy
                                             Case 20-10077           Doc 2   Filed 01/24/20    Page 10 of 10

 Seventh Avenue
 1112 7th Avenue
 Monroe, WI 53566-1364
 Shapiro & Ingle, LLP
 10130 Perimeter Parkway, Suite 400
 Charlotte, NC 28216
 The Bank of Missouri
 P.O. Box 4499
 Beaverton, OR 97076
 Webbank/Fingerhut
 6250 Ridgewood Road
 Saint Cloud, MN 56303
 Willie Burton
 106 Gideon Place
 Burlington, NC 27217

 Date      January 24, 2020                                                        /s/ Tommy S. Blalock, III
                                                                                   Tommy S. Blalock, III 26467




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                               Best Case Bankruptcy
